Citation Nr: 1122721	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  07-35 453	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for lumbar spine disability, including arthritis.

2.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral knee disability, including arthritis.

3.  Entitlement to service connection for right shoulder disability, including arthritis.

4.  Entitlement to service connection for bilateral hip disability, including arthritis.

5.  Entitlement to service connection for bilateral knee disability, including arthritis.

6.  Entitlement to an increased evaluation for bilateral hearing loss, currently evaluated as zero percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion
ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from January 1968 to January 1970, and from September 1971 to August 1993, when he retired.  Service records demonstrate that among the Veteran's awards and decorations were the Combat Infantry Badge (CIB), Air Medal and Vietnam Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In November 2008, the Veteran testified before a decision review officer (DRO) at the RO.  A copy of the hearing transcript is associated with the claims folder and has been reviewed.

By rating decision dated in May 2009 the RO granted service connection for left shoulder severe rotator cuff tear, status post arthroscopic repair, with osteoarthritis.  This was a full grant of the benefit sought for the left shoulder and that matter is not on appeal.  

In the January 2007 rating decision, the RO reopened the claims for service connection for lumbar spine and bilateral knee disability and adjudicated the claims on the merits.  The requirement of submitting new and material evidence to reopen a claim is a material legal issue the Board is required to address on appeal, despite the RO's action of reopening the previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  As such, the issues are captioned as above.  

The issues of entitlement to service connection for lumbar spine, bilateral knee, right shoulder, and bilateral hip disability and entitlement to a compensable evaluation for bilateral hearing loss are addressed in the REMAND portion of this decision and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a back disorder in an April 1994 rating decision; although notified of the denial and of his appellate rights, the Veteran did not initiate an appeal.  

2.  Evidence received since the April 1994 rating decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the back disorder claim.

3.  The RO denied service connection for a bilateral knee disorder in an April 1994 rating decision; although notified of the denial and of his appellate rights, the Veteran did not initiate an appeal.  

4.  Evidence received since the April 1994 rating decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the bilateral knee disorder claim.


CONCLUSIONS OF LAW

1.  The unappealed April 1994 rating decision that denied service connection for a back disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2010).

2.  New and material evidence has been submitted to reopen the claim for service connection for a back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

3.  The unappealed April 1994 rating decision that denied service connection for a bilateral knee disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2010).

4.  New and material evidence has been submitted to reopen the claim for service connection for a bilateral knee disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, (West 2002); 38 C.F.R. § 3.159 (2010).  The Veteran is seeking to reopen a previously denied service connection claims for back and bilateral knee disability.  The Board concludes that the VCAA does not preclude the Board from adjudicating this portion of the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by reopening his service connection claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

New and Material Evidence to Reopen the Claims

The RO denied service connection for a back disorder and a bilateral knee disorder in an April 1994 rating decision.  The RO notified the Veteran of that decision and apprised him of his procedural and appellate rights, but he did not initiate an appeal.  Therefore, the April 1994 decision is final and binding on the Veteran based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2010).

In the prior, last final April 1994 rating decision, the RO essentially denied the Veteran's back disorder claim because no chronic back disorder was shown during service and complaints, findings and diagnosis of a back disorder was not shown on his retirement examination.  Further, with regard to the knees, the RO found that the Veteran was seen, on different occasions, with complaints of left and right knee pain with no trauma history to the knee, and an assessment of possible tendonitis, but denied the bilateral knee disorder claim because no chronic knee disorder was shown during service and findings and diagnosis of a knee disorder was not shown on the Veteran's retirement examination.  

The Veteran petitioned to reopen the claims for service connection for lumbar spine arthritis and bilateral knee arthritis in May 2006.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence in question is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  In Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010), the Court held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  

Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the last, final April 1994 rating decision.  The Board observes that subsequent to the final April 1994 rating decision, VA outpatient treatment records and radiology reports reveal the Veteran's history and assessments of chronic low back and knee pain.  Magnetic resonance imaging (MRI) shows degenerative disc disease of the lumbar spine.  Moreover, at his personal hearing before the DRO, the Veteran testified that he was assigned to an infantry unit while he served in Vietnam.  He stated that on most of the missions he flew in a Huey helicopter to get into the jungle, and many times the helicopter could not land and he would have to jump out and hit the ground.  He stated that many times the helicopter would hover and he would jump out and run into the woods.  He would jump approximately 10 to 15 feet carrying anywhere from 60 to 80 pounds of gear on his back in his rucksack.  He stated that he served with the 173rd Airborne and with the 1st of the 50th Mechanized Unit; and he went on twenty-one combat missions in Vietnam.  Thus, presuming the credibility of this evidence, and acknowledging the fact that the Veteran served in combat, his lay statements are relevant, they relate to unestablished facts necessary to substantiate the claim, and raise a reasonable possibility of substantiating the claim.  The Board notes that in the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Here, the Board finds that when the new evidence, the Veteran's lay testimony, is considered with the old evidence, it raises a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. at 118-19.  Therefore, this evidence is new and material and the Veteran's claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


ORDER

As new and material evidence has been received, the claim for service connection for lumbar spine disability is reopened.  To this extent only, the appeal is granted.

As new and material evidence has been received, the claim for service connection for bilateral knee disability is reopened.  To this extent only, the appeal is granted.



REMAND

The Veteran should be scheduled for a VA orthopedic examination in order to obtain an etiology opinion with respect to the Veteran's lumbar spine arthritis, bilateral knee arthritis, and right shoulder arthritis, which takes into account his lay statements and his in-service knee and back complaints.  He also recalled hip problems following the combat incidents.  It is alternatively claimed that hip disability is due to knee problems incurred in service.  With regard to the right shoulder disorder, the Veteran has a current disability and reports that he received treatment for his shoulders by a field medic and given the nature of combat and the fact the he was not treated by a field hospital, there is no medical records for such treatment.  The Board acknowledges that VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83. Under the circumstances of this case, the Board finds that medical examinations and opinions by the appropriate physician or physicians, would be helpful in resolving the Veteran's claims for service connection.

Regarding the Veteran's claim for a compensable evaluation for bilateral hearing loss, the Veteran alleges his hearing loss has worsened since he was last examined by VA in August 2006.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for a VA orthopedic examination to determine the current nature and etiology of any current right shoulder, knee, hip, and/or lumbar spine disorder.  The claims folder and a copy of this Remand must be made available to and reviewed by the examiner in connection with the examination.  

All tests deemed necessary should be conducted.  The examiner should provide a diagnosis of any current right shoulder, knee, hip and lumbar spine disorder found.  For each disability found, the examiner should indicate whether it is more likely, less likely, or at least as likely as not that it had its onset during service; or, is such disorder otherwise related to any event or incident that occurred during his active military service?  In rendering his/her opinion the examiner should consider the Veteran's lay statements regarding his combat experiences, the service treatment records, including the periodic physical examination reports from service and the post service clinical record.  A complete rationale should be given for all opinions and conclusions.

2.  The RO/AMC should schedule the Veteran for a VA audiology examination to determine the current severity of his bilateral hearing loss.  The claims folder and a copy of this Remand should be made available to and reviewed by the examiner.  All indicated tests, including an audiological evaluation, must be performed.  The results should conform to VA regulations governing evaluation of hearing loss.  Also, the examiner should fully describe the functional effects of the Veteran's hearing loss disability and its impact on his industrial capacity.  The examiner should set forth a complete rationale for all findings and conclusions.  

3.  After completing the requested action, and any additional notification and development deemed warranted, the RO should readjudicate the claims, in light of all pertinent evidence and legal authority.  If the benefits sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  The requisite period of time for a response should be afforded.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order. 

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


